ON REHEARING
Relator filed an application for post-conviction relief on June 15, 1988, seeking an out-of-time appeal of his manslaughter conviction and sentence. A hearing was held on July 20, after which the application was denied. An appeal was taken and lodged with this Court on September 7, 1988, as KA 88 1449. This appeal of the denial of the application for post-conviction relief was dismissed on October 12, 1988. It is *1015that judgment on which defendant now applies for a rehearing.
Just before the appeal record was lodged, defendant filed a writ application (on August 30) complaining of the denial of his application for post-conviction relief. It was docketed as KW 88 1410. On September 15, 1988, the application was granted, ordering the entry of a delayed appeal.
The appeal dismissed by this Court (KA 88 1449) was not the appeal of defendant’s conviction and sentence. It was an appeal of the denial of defendant’s application for post-conviction relief. Defendant also applied for writs on that judgment and was granted relief (KW 88 1410). Defendant has suffered no prejudice. The judgment of this Court in KW 88 1410 was not affected by this Court’s dismissal of the appeal in KA 88 1449.
REHEARING DENIED.
/s/ Wallace A. Edwards WALLACE A. EDWARDS, Judge
/s/ Melvin A. Shortess MELVIN A. SHORTESS, Judge
/s/ Felix H. Savoie, Jr. FELIX H. SAVOIE, Jr., Judge